Citation Nr: 1710833	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant, the Veteran, and a Friend



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from August 1967 until August 1970.  The Veteran died in August 2014.

The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the Veteran's claim to completion.  38 U.S.C. § 5121A (allows for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the RO.  In that decision, the RO denied entitlement to service connection for a back disorder.

In August 2009, the Veteran, appellant and a friend testified during a video-conference hearing before the undersigned Veterans Law Judge. 

In September 2009, the Board denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In January 2010, the Court granted the parties Joint Motion for Remand (JMR) vacating the September 2009 decision and remanding the matter for further development. 

In August 2011, the Board, again, denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran, again, appealed the decision to the Court.  In October 2012, the Court issued a single judge memorandum decision vacating the August 2011 decision and remanding the matter for further development. 

In March 2013, the Board remanded the Veteran's claim of entitlement to service connection for a back disorder for additional development including VA examination.  Unfortunately, the Veteran died before the examination could be accomplished, and the case was returned to the Board.  The Board remanded the claim again in February 2015 in order to obtain a VA medical opinion.  As the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A chronic back disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post service year; and a back disorder is not attributable to service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In December 2005 prior to the March 2006 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for a back disorder.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  To whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date, as the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

As discussed in the January 2010 JMR, during the Veteran's August 2009 video hearing, the undersigned did not specifically point out to the Veteran the need to submit nexus evidence in order to prevail in his claim.  Nonetheless, the record clearly indicates that the Veteran has been, and the appellant currently is, represented by competent and knowledge parties who have demonstrated actual understanding of the evidentiary gaps in the claim, and the need to fill those gaps where possible.  Therefore, the Board finds that the Veteran was not prejudiced when the undersigned failed to spell-out the particularized evidentiary needs of the Veteran's claim.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records (STRs) with the claims file.  In addition, the RO associated the Veteran's VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  In this case, Board remanded this claim in March 2013 to obtain a VA examination with opinion.  Following the Veteran's death, the Board ordered that a medical opinion be obtained based on a review of the record.  Such was accomplished in May 2016, with addendum in September 2016.  The 2016 reports in combination are adequate because the examiners considered and addressed the Veteran's documented contentions, and conducted thorough reviews of the medical records.  Based on the foregoing, the Board finds the May and September 2016 VA medical opinions collectively to be a thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

      II.  Service Connection for Back Disorder

The Veteran consistently claimed, from the time he filed his claim in 2005 until his death, that he incurred a back disorder during service, specifically while unloading a 55-gallon barrel of oil out of the back of a 2 1/2 ton truck at Fort Riley, Kansas in July 1969.  He asserted that he had on and off back pain since that documented incident.

      A.  Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including arthritis) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the disability on appeal, 38 U.S.C.A. § 1154 (b) does not apply here. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a; 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

      
B. Analysis

The record is replete with reference to the fact that the Veteran had a diagnosis of degenerative disc disease as well as degenerative joint disease of the lumbar spine dating to approximately 2006.  See July 2007 VA examination assessment of lumbar spine degenerative disc and joint disease as well as mild old L1 compression fracture.  Current diagnosis is shown in VA compensation opinion reports dated in May and September 2016 included in the record pursuant to the Board's 2015 remand. 

Service treatment records reflect that the Veteran was seen in July 1969 for complaints of back pain; it was noted that he injured his back while lifting an oil drum, which resulted in some pain in the lower back.  The assessment was lumbosacral strain.  On the occasion of the separation examination in March 1970, the Veteran reported a history of back trouble and problems with muscle spasms in July 1969; however, he had had no complaints since then.  Clinical evaluation of the spine was normal.  Subsequently, in April 1970, it was noted that the Veteran was seen for complaints of pain in the low to mid back in the past 24 hours due to strain.  Physical examination showed tenderness upon depression and questionable swelling over the spine.  It was noted that the Veteran was to see a doctor.

Subsequent to service, a February 2006 VA progress note reflects that the Veteran was seen for complaints of chronic back pain for many years, worse today, worse with sitting, but with no radicular pain.  The assessment was back pain.  A March 2006 report of x-ray imaging of the lumbar spine revealed degenerative joint changes in the spine with narrowed L4/S1, and mild old L1 compression.  In February 2007, the Veteran was referred for consultation of low back pain without radiation.  At that time, the Veteran reported the onset of back pain in 1969; he reported injuring his back when he tried to help unload a 50-gallon drum of oil off the back of a deuce that fell suddenly.  The Veteran noted that the pain comes and goes but he has had it more the past year.  The assessment was back pain, degenerative joint disease, with mild compression fracture at L1.

Report of July 2007 VA examination documents the Veteran's report that he strained his back in July 1969 while unloading a 55-gallon barrel of oil off the back of a truck at Fort Riley.  He stated that he was treated conservatively with 4 weeks of quarters; he subsequently returned to regular duty.  He stated that, upon leaving service, he worked for many years as a roofer.  He complained that he has experienced chronic intermittent low back pain since the lumbar strain injury in July 1969.  He has been treated conservatively over the years with physical therapy.  Following an evaluation of the back, the assessment was degenerative disc and joint disease of the lumbar spine, and mild old L1 compression fracture.  The examiner opined, following review of the Veteran's claims folder and physical examination of the Veteran, that it was less than likely that the Veteran's lumbar spine degenerative joint disease was related to complaints of back pain in service.  The examiner explained that it was more than likely that the Veteran's lumbar spine degenerative joint disease was related to chronic degenerative changes as a result of aging, obesity, repetitive stresses incurred in the course of his civilian employment upon leaving military service and a genetic predisposition for osteoarthritic conditions.

At his Board video-conference hearing in August 2009, the Veteran maintained that his back disorder was a direct result of an injury that he sustained in service.  The Veteran indicated that he never had any problems with his back prior to entering military service.  The Veteran indicated that he was assigned to unload a 55-gallon oil drum off the back of a deuce; the gallon ended up slipping and falling on his back.  The Veteran stated that he had back pain off and on since that day.  The Veteran related that he did not seek medical attention after service.  He also reported that, after service, he worked as a mechanic and a roofer; he stated that he needed help performing certain tasks as a result of back pain.

Under these circumstances, the Board found that an additional VA examination was necessary to address the etiology of the claimed back disorder.  The Board remanded the Veteran's claim for an examination in March 2013, and instructed the examiner to assume that the Veteran has experienced intermittent, not constant, back pain since 1969.  The examiner was also instructed to offer opinion as to whether the Veteran's current lumbar spine disabilities, lumbar degenerative disc and joint disease and mild old L1 compression fracture, are due to disease or injury incurred in service.  However, the Veteran died before the VA examination could be performed.  The Board thereafter remanded the claim for an opinion; the VA examiner was to rely upon the evidence of record and the Veteran's report of intermittent back pain since service.

A VA Disability Benefits Questionnaire (DBQ) for the back was completed in May 2016 by a physician who reviewed the claims folder and available records.  He diagnosed degenerative disc disease and joint changes of the lumbar spine.  He also noted possible compression fractures of the lower thoracic spine that were acute when the a 2009 radiology image is compared to the other two prior images.  The examiner provided three opinions as to the etiology of the Veteran's back disability, which are reported in pertinent part:

1. It is unlikely that the compression fractures, if they exist are caused by osteoporosis as there was no indication that this was documented in any of the imaging studies. There is no history of trauma to account for these changes. Last, the etiology of the compression fractures, assuming their presence and not knowing their extent, could also be steroid use, but the Veteran was allergic to methylprednisilone. As such, in the absence of the imaging studies being available to view and the lack of history, it is difficult to ascertain the exact cause of this pathology. This assumes as well that said compression fractures are the pain generators and without an ability to examine the Veteran, this cannot be known. It is also noted that in 2010 the Veteran had a hospital bed with handrails as a safety measure but, again there is no history of a fall.

2. The degenerative disc disease and joint changes in the lumbar spine are a condition of the Veteran's life the etiology of which is genetically based in the absence of trauma. There is no history of said trauma or high impact trauma. Gouty arthritis usually occurs in the joints of the lower extremities, elbows and wrists. It is unusual in the spine.

3. A review of the STRs documents the presence of strain injuries to the back and at the separation evaluation the Veteran noted himself that he had back spasms in July of 1969 and has had "no complaints since then". As the changes noted above are degenerative in nature for the lumbar spine, and not likely related to any event incurred or caused by service, it is greater than 50% likely than not that the Veteran's intermittent, not constant back pain since 1962 is not related to either of the above noted diagnoses. They are all distinct pathophysiologic entities of differing etiology and tissue type. 


A clarifying addendum was obtained by the AOJ in September 2016 from another VA physician.  The opinion was as follows:

I am asked to clarify the opinions expressed by [the VA physician who authored the May 2016 report] in his absence. 
Opinion #1: Regarding the compression fractures [the VA physician] states that it is difficult to identify the exact cause of the fractures. Possibilities include metastatic colon cancer, trauma and osteoporosis, although there is no clear indication for any of these diagnoses in the medical records.
Opinion #2: [The VA physician] relates the veteran's degenerative disc disease and joint changes in the lumbar spine to aging and genetics and states that there is no history of trauma. It is unlikely that the degenerative changes would have been the result of trauma, if such occurred. It is far more likely that the degenerative disease was the result of aging.
Opinion #3: [The VA physician] states that the veteran's intermittent back pain since 1962 is not related to either strain injuries to the back or back spasms. He relates the degenerative changes in the spine to aging and genetics and does not attribute them to any event in service.

The preponderance of the evidence indicates that the Veteran's back disorder was not incurred during service, did not develop within one year of the August 1970 discharge from service and is not otherwise related to service.  Indeed, the earliest post-service documentation of the disorder is in 2006, approximately 36 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The medical opinion evidence is wholly against the claim.  Post service complaints are documented in the record from 2006 and thus do not show chronic disability until many years following service.  

Certainly, as directed by the Court, the Board takes note of the fact the Veteran and his wife have consistently maintained, since filing the claim in 2005, that he had on and off low back pain since the injury in service to the time of his death.  The Court has specifically directed that the Board take those assertions into account and weigh them.  Here, the Board has done so, and concludes that the assertions are less probative than the medical evidence.  The primary reason for this is that the physicians who reviewed the claim in 2016 both considered the entire record to include all lay statements as to on and off back pain since the initial accident and concluded that the present back problems are not related to service.  Here, it is significant that the opinions in 2016 specifically find the intermittent back pain reported by the Veteran to be related to aging and genetics and not to any event in service.  They find the current back problems unrelated to service.  The documented evidentiary record is not inconsistent with this finding.  

As these opinions are based on the evidence of record, and are explained, the Board finds the reports and opinions of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

These opinions are of more probative value than the lay statements and testimony in determining whether there is a nexus between the back disability present at the time of the Veteran's death and the incident in service.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, and in fact ordered that they be considered by the medical examiners rendering the opinions in 2016.  However, on the issue of whether there was evidence of chronic disease, arthritis, in service or within the initial post service year, or whether the current back disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a back disability was incurred in service, or developed within one year of separation from service or is otherwise related to service to include the incident with the oil drum.  Indeed, the medical evidence demonstrates an absence of documented disability for many years following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory as to the drum incident causing the back disability first documented in the medical evidence in 2006 is of significant less probative weight when compared with the objective record, and the findings by the neutral 2016 VA examiners.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

While the service records reflect the incident with the drum, arthritis was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  In fact, at separation examination in March 1970, the back was clinically normal.  The single other episode in April 1970 was characterized as acute and there was no additional treatment.  To the extent that there is any argument of continuity, these findings establish that he did not have a medically chronic or regulatory chronic low back disability and did not have continuity of symptoms of any of the post service pathology.  

As the preponderance of the evidence is against the claim of service connection for a back disorder, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


